¶31 (dissenting) — The majority reverses the jury’s verdict on the grounds that the State failed to comply with WAC 448-14-020(3) and therefore failed to establish the integrity of Hultenschmidt’s blood sample and the reliability of the blood alcohol level results. Because I believe that the majority applies a standard higher than the proper prima facie standard in its review of the foundation for admissibility of the blood sample evidence and because the alleged deficiency could have only benefited Hultenschmidt, I respectfully dissent.
Quinn-Brintnall, C.J.
*270¶32 Blood tests are admissible in a driving under the influence or vehicular homicide trial if the offering party makes a prima facie showing that the blood sample was free of any adulteration and that the test results were without error. State v. Clark, 62 Wn. App. 263, 270, 814 P.2d 222 (1991). To that end, the offering party must lay the following statutorily mandated foundation: (1) the test was performed according to methods approved by the state toxicologist; (2) the test was performed by an individual possessing a valid permit issued by the state toxicologist; (3) the blood sample was stored in a chemically clean, dry, and sealed container; and (4) the blood sample was “preserved with an anticoagulant and an enzyme poison sufficient in amount to prevent clotting and stabilize the alcohol concentration.” WAC 448-14-020(3)(b); see also RCW 46.61.506(3). Under WAC 448-14-020(3)(b), “[s]uitable preservatives and anticoagulants include the combination of sodium fluoride and potassium oxalate.” Once prima facie evidence of these requirements has been presented, the test results are admissible and any other concerns about the blood or the test go solely to the weight given the results. State v. Steinbrunn, 54 Wn. App. 506, 513, 774 P.2d 55, review denied, 113 Wn.2d 1015 (1989).
¶33 Here, Officer Peninger obtained sealed, gray-topped blood draw tubes provided by the Washington State Patrol for use in drawing a suspect’s blood. Peninger took Hultenschmidt and the sealed tubes to the Olympic Medical Center where Shelly Ley, a qualified laboratory assistant, drew Hultenschmidt’s blood into the gray-topped tubes. Ley saw white powder in the tube before she drew the blood. After she drew the blood from Hultenschmidt, Ley placed her initials and the time of the blood draw on the tubes and returned them to their styrofoam shipping container. The container was then sealed and sent to the state crime lab for processing. At the lab, Estuardo Miranda received the container, tested Hultenschmidt’s blood sample for alcohol using gas chromatography, a method approved by the state toxicologist. The test showed that Hultenschmidt had a blood alcohol level of 0.19.
*271¶34 It is clear that Hultenschmidt’s blood was analyzed by a qualified crime lab toxicologist, using a method approved by the state, and that the blood was stored in chemically clean, dry, and sealed tubes. Miranda also testified that the white powder which Ley saw was sodium fluoride and potassium oxalate, chemicals contained in all sealed, gray-topped blood draw tubes provided to law enforcement. WAC 448-14-020(3)(b) provides that these chemicals are “[sjuitable preservatives and anticoagulants.” But the majority reverses Hultenschmidt’s conviction because Miranda did not specifically testify to the presence in the gray-topped tube of what he considered to be an unnecessary enzyme poison.
¶35 In my opinion the record before us sufficiently establishes a prima facie case that Hultenschmidt’s blood sample was taken in sealed, gray-topped blood draw tubes provided by the state toxicologist for this use. These tubes are provided already containing the chemicals required by the state toxicologist. The evidence provided by the State provided a prima facie showing that the tube used was sufficiently free of adulteration for the trial court to admit the evidence of Hultenschmidt’s blood alcohol level. See, e.g., Steinbrunn, 54 Wn. App. 506 (state established prima facie that tube used to collect blood unadulterated even though tube used to collect sample was supplied by Oregon hospital); State v. Barefield, 47 Wn. App. 444, 458, 735 P.2d 1339 (1987) (blood test admissible where state toxicologist testified that the manufacturer always puts anticoagulants in this type (gray-topped) of vial although in witnesses’ opinion the presence or absence of the anticoagulant would not affect the test), aff’d, 110 Wn.2d 728, 756 P.2d 731 (1988).
¶36 The majority opinion relies on two cases from Division Three of this court, State v. Bosio, 107 Wn. App. 462, 466-67, 27 P.3d 636 (2001), and State v. Garrett, 80 Wn. App. 651, 654, 910 P.2d 552 (1996). Bosio relied on Garrett and held that the absence of specific testimony that enzyme poisons were present was fatal to the reliability of the blood alcohol evidence and required its exclusion. But in my view *272both the majority here and the Bosio court read Garrett too broadly. In Garrett, it was undisputed that the vial did not contain an anticoagulant. In Bosio, there was evidence that the tubes contained an anticoagulant, the blood was not coagulated, but no express testimony that the gray-topped tubes also contained an enzyme poison. In contrast, here, Miranda testified that the gray-topped tubes contained sodium fluoride and potassium oxalate and WAC 448-14--020(3)(b) provides that these are sufficient “preservatives and anticoagulants” to ensure reliability of the blood tests.
f37 A prima facie case having been made, it was for the jury to determine the weight to attach to the blood alcohol level evidence. Steinbrunn, 54 Wn. App. at 513 (citing Hoffman v. Tracy, 67 Wn. 2d 31, 35, 406 P.2d 323 (1965)).
138 Moreover, even if the record were insufficient to find that enzyme poisons were in the tube containing Hultenschmidt’s blood sample, there would be no logical or statutory reason to exclude the test results on Hultenschmidt’s request. “The obvious purpose of WAC 448-14-020(3)(b) is to ensure that the blood sample is properly preserved. The provision requires the use of chemical preservatives only insofar as there is a risk of clotting or loss of alcohol concentration in the sample.” Clark, 62 Wn. App. at 270 (emphasis added). Here, Miranda testified that, in his expert opinion, enzyme poisons are unnecessary. Miranda’s testimony is consistent with that given by state toxicologists in other cases where the blood tests have been deemed admissible. See Clark, 62 Wn. App. at 270 (toxicologist testified that blood sample containing neither an anticoagulant nor an enzymatic poison could be analyzed for up to 30 days without a change in alcohol concentration); Steinbrunn, 54 Wn. App. at 508 (evidence presented that additives are not necessary because lab can break down clotted blood; testing was performed soon enough after the samples were drawn that the blood would not have changed even without the preservative); Barefield, 47 Wn. App. at 458 (toxicologist testified that absence of an anticoagulant would not affect test results). As the Bosio *273court itself noted, the purpose of an enzyme poison is to prevent a loss of alcohol concentration in the blood. 107 Wn. App. at 466-67; accord Clark, 62 Wn. App. at 270; Steinbrunn, 54 Wn. App. at 508. Such loss would result in an inaccurately lower blood alcohol reading. Thus, even assuming the lack of an enzyme poison, such lack serves only to benefit the defendant by allowing the evaporation of the alcohol in the sample and lowering the reading. No error prejudicing Hultenschmidt occurred in this case and I would not reverse the jury’s verdict finding Hultenschmidt guilty of vehicular homicide on the possible grounds that the State’s evidence may have demonstrated a blood alcohol level lower than that which Hultenschmidt actually had on the night of his offense. Therefore, I respectfully dissent.